Tilson, Judge:
The appeals to reappraisement listed in schedule B, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the price at the date of the exportation of the merchandise covered by said appeals at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China, in the usual wholesale quantities and in the ordinary course of trade, including all costs, charges and expenses specified in section 402 (d) of the Tariff Act of 1930, is the appraised value, less any amount added under duress.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the appraised values, less any amount added under duress. Judgment will be rendered accordingly.